On Motion to Dismiss
Bierly, C. J.
On October 22,1965, the Smithville Telephone Company, Inc., by attorneys William F. Hendren, Bowen, Myers, Northam & Givan, and Frank E. Spencer, filed in this cause a motion entitled “APPELLANT’S MOTION TO DISMISS APPEAL,” praying therein that its appeal in the above entitled cause from an order and decision of the Public Service Commission on March 12, 1965, be dismissed, in the best interests of the appellant public utility, the public which it serves and the Public Service Commission of Indiana;
Appellant also filed on said date a proof of evidence and a copy of appellant’s motion to dismiss to all attorneys of record.
Appellees have not filed an assignment of cross-errors nor any objections to said motion to dismiss;
*48And the court, having examined said motion and the proof of service and being duly advised in the premises, finds that said motion should be sustained;
And the court now dismisses said cause of action, with costs taxed against the appellant.
Cause of action dismissed, costs taxed against appellant.
Note. — Reported in 211 N. E. 2d 328.